DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.


Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 is missing “a” between “wherein the microorganism consists of” and “combination of…” in line13.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8-9, 12-14, 16 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein the microorganism comprises…”. This limitation is indefinite as the claim as a whole has been amended to consisting of and therefore it is not clear if additional elements are allowed do the microorganism “comprising”. It is not clear if the microorganism can only be the combination of the three recited, or if additional components are allowed, which would then not fall under to scope of “consisting of”. 
Claims 4 and 5 are indefinite as it is not clear as to what claim they are dependent from. Claims 4 and 5 depend from claim 2, which has bene canceled. It is suggested to cancel claims 4 and 5 as allowable subject matter has been indicated. 
The examiner further notes that claim 8 depends from claim 1 and states “wherein the milk is cow’s milk”, however, milk has not been positively recited as the food ingredient and therefore the limitations in claim 8 are not given patentable weight. It is suggested to have claim 8 depend from claim 13, or amend claim 8 to positively recite that the food is milk and the milk is cow’s milk. 
Claims 28 is indefinite as it recites “wherein the cross-linking enzyme comprises tyrosinase”. Claim 28 depends from claim 1, wherein has been amended to consisting of and therefore it is not clear if additional elements are allowed do the cross-linking enzyme “comprising”. It is suggested to amend claim 28 to recite that the cross-linking enzyme is tyrosinase, similar to language presented in claim 12, or that the cross-linking enzyme consists of tyrosinase. 
Claim 29 is indefinite for similar reasons as stated above. Claim 29 depends from claim 1, which has been amended to consisting of and therefore it is not clear if additional elements are allowed do the microorganism further “comprising” a fungus. It is not clear if the microorganism is more than the three recited in claim 1 as claim 1 presents closed language due to “consisting of”. 
Claims 8-9, 12-14, 16, 26-27 and 30-31 are included as they depend from claim 1 and claim 29.



Allowable Subject Matter
Claims 22-25 are allowable over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendments and arguments filed May 13, 2022 were found persuasive. Applicant amended the claimed method to consisting of, which excludes additional components other than what is recited in the claims. 
The closest prior art is Wroblewska, which teaches a method of reducing immunoreactivity of a fermented milk by incubating the milk comprising at least one protein with a cross-linking enzyme and fermenting the milk. 
Wroblewska, however, fails to specifically teach only the claimed method steps and the combination of the claimed microorganisms. Applicant states that the combination of the claimed microorganisms produces unexpected results presented in the specification. Applicant stated that the combined unexpected results and the claimed amendment to consisting of overcomes the prior art rejections. This was found persuasive. 


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791